 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE

 8
      DANIEL JAY PEREZ,
 9
                                Plaintiff,                 CASE NO. C18-1800-JLR-BAT
10                                                         ORDER DENYING PLAINTIFF’S
           v.
                                                           MOTION TO STAY PROCEEDINGS
11
      CALVIN COGBURN,
12
                                Defendant.
13
                Plaintiff, Daniel Jay Perez, who is proceeding pro se and in forma pauperis in this civil
14
     rights action, filed a motion on July 31, 2019, requesting the Court stay proceedings. Dkt. 49.
15
     Plaintiff contends a stay should be granted because he is in the custody of the Department of
16
     Corrections (DOC) and under DOC Policy 590.500 he claims he cannot possess legal materials.
17
     Id.
18
                The Court declines to stay the proceedings. First, plaintiff has failed to show the DOC
19
     policy is preventing plaintiff from presenting his lawsuit. Second, defense counsel in this case
20
     appears to be making efforts to address any concern plaintiff has about the policy. Defense
21
     counsel in this case has indicated she is working with plaintiff’s prison facility to ensure plaintiff
22
     is able to access his personal legal material so that this case can go forward. Dkt. 55. Third,
23
     plaintiff is currently litigating, in this case, the issue of whether Policy 590.500 impedes his

     ORDER DENYING PLAINTIFF’S MOTION
     TO STAY PROCEEDINGS - 1
 1   ability to present his case. In specific he has filed a motion seeking a preliminary injunction that

 2   directs the Department of Corrections not to apply Policy 590.500 in any manner that would

 3   impede plaintiff from presenting the lawsuit herein. Dkt. 50. The motion is still unresolved.

 4   Fourth, on August 15, 2019, plaintiff filed a motion to compel discovery, Dkt. 56, indicating

 5   DOC Policy 590.500 is not impeding his ability to present his case.

 6          In short, plaintiff has not established there is a valid basis to stay proceedings. The case

 7   has continued to proceed since the motion to stay was filed and it appears plaintiff is actively

 8   engaged in the preparation of his case and the filing of motions including a motion to compel

 9   discovery. Moreover, a stay would not benefit plaintiff because it would mean none of plaintiff’s

10   pending motions would be addressed and the case would not move forward but would simply sit

11   until the stay is lifted. The Court accordingly DENIES the motion to stay proceedings. Dkt. 49.

12          The Clerk shall provide a copy of this Order to plaintiff.

13          DATED this 22nd day of August, 2019.

14

15                                                              A
                                                           BRIAN A. TSUCHIDA
16                                                         United States Magistrate Judge

17

18

19

20

21

22

23



     ORDER DENYING PLAINTIFF’S MOTION
     TO STAY PROCEEDINGS - 2
